Citation Nr: 1114911	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  06-20 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disorder. 

2.  Entitlement to service connection for a right knee disorder. 

3.  Entitlement to service connection for a bilateral foot disorder. 

4.  Entitlement to service connection for residuals of a forehead injury. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from June 1982 to August 1993. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO), which denied service connection for a bilateral knee disorder, a bilateral foot disorder, and residuals of a forehead injury.  After obtaining the Veteran's service treatment records, a Supplemental Statement of the Case (SSOC) was issued in June 2007, which separated the bilateral knee claim into two separate issues involving the right and left knee. 

In November 2008, the Board remanded the matters on appeal to the Agency of Original Jurisdiction (AOJ) for additional development, to include obtaining any outstanding records of pertinent service and post-service treatment identified by the Veteran.  The Board also instructed the AOJ to provide the Veteran with
VA examinations in conjunction with the her claims, if deemed necessary. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for left and right knee disorders, a bilateral foot disorder, and residuals of a forehead injury.  As noted above, these matters were previously remanded by the Board in November 2008.  Unfortunately, the record does not reflect full compliance with the Board's remand instructions and additional development is needed.   Where the remand instructions of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).


Initially, the Board notes that in its November 2008 remand, it instructed the AOJ to obtain any outstanding service treatment records identified by the Veteran.  In several correspondences, the Veteran reported that she received treatment for her knee and feet problems and a forehead injury from Army medical facilities in Seoul, Korea and Heidelberg, Germany, and at Fort Dix and Fort Jackson.  See correspondences from the Veteran dated in November 2005, February 2009, and March 2009.  A review of the record shows that some of the Veteran's service treatment records from medical facilities in those locations had been previously received.  Further, a December 2009 memorandum to the claims folder shows that no additional records from medical facilities at Fort Dix or records from Moncrieff Army Hospital at Fort Jackson were available.  Regardless, the record does not show that any additional attempt has been made to obtain any outstanding service treatment records from medical facilities in Seoul, Korea or in Heidelberg, Germany.  

The Board notes that outstanding records from these facilities may assist in substantiating the Veteran's claims, particularly, since the Veteran asserts that she received treatment for a right knee injury while she was stationed in Seoul, Korea and that she was provided with a separation examination (the report of which is not of record) while she was stationed in Germany. 

Also, in the November 2008 remand directives, the Board instructed the AOJ to arrange for any additional development indicated, to include examination if necessary.  The record does not show that the Veteran was afforded any subsequent VA examinations in conjunction with her claims.  The Board now finds that such examinations are needed prior to re-adjudaction of the claims.  

In this regard, the Board notes that a review of the Veteran's available service treatment records shows multiple complaints of inservice knee problems and feet problems (including diagnosis of, and treatment for, bilateral pes planus).  An August 1986 service treatment record shows that the Veteran was struck in the head above her eye by a ball and that there was evidence of tenderness and redness on examination.  The post-service treatment records show that the Veteran underwent two foot surgeries in 2005 and she has sought treatment for right knee pain.  Further, the Veteran has asserted that she has experienced bilateral knee and bilateral feet problems since service, and residuals of a forehead injury since she was injured in service.  

Given that lay evidence is one type of evidence may assist in substantiating a claim, and there is evidence of inservice complaints, treatment and/or diagnosis, VA examinations to obtain medical opinions are needed.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board finds VA examinations are necessary to obtain medical opinions as to whether the Veteran has currently diagnosed disorders involving her knees and feet, and as residual of a forehead injury, that are etiologically related to her period of service.   See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In addition, the Board finds that a remand is needed to obtain any outstanding treatment records from the Veteran's Army Reserve service.  While the Veteran does not contend that her claimed disorders were incurred in or aggravated by her Reserve service, the Board finds that any outstanding records from the Veteran's Reserve service would assist in adjudication of her claims.  Likely, these records might provide evidence towards continuity of symptomatology of the claimed disorders in the decade between the Veteran's separation from active service in 1993 until she filed her claims in 2004.  It is noted that the record only contain a January 2001 periodic examination report and an associated report of medical history from the Veteran's Reserve service.  An attempt should be made to obtain a complete set of her service treatment records from her period of Army Reserve service. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should attempt to obtain any of the Veteran's outstanding service treatment records from Army medical facilities in Seoul, Korea and Heidelberg, Germany. 
 
2. The RO/AMC should contact the Veteran and ask her to identify the units that she was assigned to during her service in the Army Reserve.

3. The RO/AMC should contact all the appropriate facilities (as well as any other appropriate records repository to which pertinent service treatment records may have been sent) to request the complete service treatment records of the Veteran for her service with the Army Reserve. 

4. If any identified records cannot be obtained, a memorandum should be included in the file explaining the procedures undertaken to attempt to find the records and why such attempts were not fully successful.

5. After all the available records have been associated with the claims folder, the Veteran should be scheduled for VA examination(s), with the appropriate specialist(s), to determine the nature and likely etiology of any disorder involving her knees and feet, and any residuals of a forehead injury.  The claims folder must be made available to and reviewed by the examiner(s) in conjunction with the examination(s). All studies or tests deemed necessary should be accomplished.

In the examination report(s), the examiner(s) should identify the precise nature of the Veteran's complaints and any corresponding diagnosed disorder.  The examiner(s) should also provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed disorder was first manifest during service, had its onset within the first year after the Veteran's discharge, or it is otherwise caused or aggravated by his service.  The examiner(s) should comment on the medical findings shown in service, and specifically indicate whether or not the Veteran now has any residual disability due to inservice problems.

A full rationale is requested for all opinions expressed by the examiner(s).  If the examiner(s) is unable to provide a requested opinion, he or she should explain why.

6. The RO/AMC should review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The RO/AMC should then readjudicate the claims on appeal.  If any benefit sought remains denied, the RO/AMC should issue an appropriate SSOC and provide the Veteran and her representative the requisite time period to respond.  The claims should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless she is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claims.  Her cooperation in VA's efforts to develop her claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


